 Case 15-37840            Doc 163    Filed 04/04/19 Entered 04/04/19 13:18:53         Desc Main
                                      Document     Page 1 of 19
                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

  In re:                                         §     Case No. 15-37840
                                                 §
  GENEX CORPORATION                              §
                                                 §
                                                 §
                      Debtor(s)                  §

           CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION REPORT
           CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                      AND APPLICATION TO BE DISCHARGED (TDR)

          David P. Leibowitz, chapter 7 trustee, submits this Final Account, Certification that the
  Estate has been Fully Administered and Application to be Discharged.

       1)       All funds on hand have been distributed in accordance with the Trustee’s Final
Report and, if applicable, any order of the Court modifying the Final Report. The case is fully
administered and all assets and funds which have come under the trustee’s control in this case
have been properly accounted for as provided by law. The trustee hereby requests to be
discharged from further duties as a trustee.

       2)      A summary of assets abandoned, assets exempt, total distributions to claimants,
claims discharged without payment, and expenses of administration is provided below:



Assets Abandoned:             $47,915.00              Assets Exempt:        NA
(without deducting any secured claims)



Total Distributions to                                Claims Discharged
Claimants:                        $560,235.25         Without Payment:      NA

Total Expenses of
Administration:                   $125,255.11


        3)      Total gross receipts of $685,490.36 (see Exhibit 1), minus funds paid to the
debtor(s) and third parties of $0.00 (see Exhibit 2), yielded net receipts of $685,490.36 from the
liquidation of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
 Case 15-37840            Doc 163      Filed 04/04/19 Entered 04/04/19 13:18:53          Desc Main
                                        Document     Page 2 of 19



                                   CLAIMS           CLAIMS            CLAIMS              CLAIMS
                                 SCHEDULED         ASSERTED          ALLOWED               PAID
  Secured Claims
  (from Exhibit 3)                $420,000.00       $792,742.01        $535,511.30        $535,511.30
  Priority Claims:
      Chapter 7
      Admin. Fees and                     NA        $165,293.44        $125,255.11        $125,255.11
      Charges
       (from Exhibit 4)
      Prior Chapter
      Admin. Fees and                     NA              $0.00               $0.00              $0.00
      Charges (from
      Exhibit 5)
      Priority
      Unsecured                    $19,000.00       $137,324.63        $123,485.63         $24,723.95
      Claims
      (From Exhibit 6)
  General Unsecured
  Claims (from                   $2,930,006.27     $6,981,204.33     $3,056,716.51               $0.00
  Exhibit 7)
           Total
     Disbursements               $3,369,006.27     $8,076,564.41     $3,840,968.55        $685,490.36

        4). This case was originally filed under chapter 7 on 11/05/2015. The case was pending
  for 39 months.

       5). All estate bank statements, deposit slips, and canceled checks have been submitted to
  the United States Trustee.

        6). An individual estate property record and report showing the final accounting of the
  assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for
  each estate bank account, showing the final accounting of the receipts and disbursements of
  estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
  foregoing report is true and correct.

         Dated: 02/06/2019                            By: /s/ David P. Leibowitz
                                                      /Da Trustee
                                                      vid
                                                      P.
                                                      Lei
                                                      bo
                                                      wit
  STATEMENT: This Uniform Form is associated with an open
                                                      z bankruptcy case, therefore, Paperwork Reduction
  Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-7-TDR (10/1/2010)
 Case 15-37840              Doc 163     Filed 04/04/19 Entered 04/04/19 13:18:53                    Desc Main
                                         Document     Page 3 of 19
                                                   EXHIBITS TO
                                                  FINAL ACCOUNT

 EXHIBIT 1 – GROSS RECEIPTS

                        DESCRIPTION                                        UNIFORM                       AMOUNT
                                                                          TRAN. CODE                    RECEIVED
Accounts Receivable - See Exhibit A to the petition for list of            1121-000                      $683,583.01
companies, persons, and amounts due in account receivabl
2009 Chevrolet E1500 van, approx 81,000 miles                              1129-000                        $1,500.00
Refund of Balance - Home Depot account                                     1290-000                          $407.35
TOTAL GROSS RECEIPTS                                                                                     $685,490.36

 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.

 EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
 NONE


 EXHIBIT 3 – SECURED CLAIMS

 CLAIM          CLAIMANT            UNIFORM               CLAIMS              CLAIMS   CLAIMS              CLAIMS
NUMBER                             TRAN. CODE          SCHEDULED            ASSERTED ALLOWED                 PAID
     25       Amalgamated             4210-000                    $0.00      $423,632.82   $228,011.3    $228,011.30
              Bank of Chicago                                                                       0
     27       Interstate              4220-000                    $0.00       $61,609.19        $0.00             $0.00
              Electronics
              Company
     37       BHARATI                 4210-000                    $0.00       $25,000.00   $25,000.00     $25,000.00
              BELANI
              Active Electrical       4220-000                    $0.00      $120,000.00   $120,000.0    $120,000.00
              Supply Company                                                                        0
              Amalgamated             4210-000            $420,000.00              $0.00        $0.00             $0.00
              Bank of Chicago
              Consolidated            4220-000                    $0.00       $30,000.00   $30,000.00     $30,000.00
              Electrical
              Distributors Inc.
              Interstate              4220-000                    $0.00       $45,000.00   $45,000.00     $45,000.00
              Electronics
              Interstate              4220-000                    $0.00       $15,000.00   $15,000.00     $15,000.00
              Electronics
              Company
              Peak Electric Inc.      4220-000                    $0.00       $11,500.00   $11,500.00     $11,500.00
              Phoenix Business        4220-000                    $0.00       $50,000.00   $50,000.00     $50,000.00
              Solutions, LLC
              Raptor Industries,      4220-000                    $0.00       $11,000.00   $11,000.00     $11,000.00
              Inc. and
TOTAL SECURED CLAIMS                                      $420,000.00        $792,742.01   $535,511.3    $535,511.30
                                                                                                    0


 EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

UST Form 101-7-TDR (10/1/2010)
 Case 15-37840            Doc 163        Filed 04/04/19 Entered 04/04/19 13:18:53               Desc Main
                                          Document     Page 4 of 19


         PAYEE             UNIFORM              CLAIMS        CLAIMS             CLAIMS               CLAIMS
                          TRAN. CODE         SCHEDULED      ASSERTED           ALLOWED                  PAID
David P. Leibowitz,           2100-000               NA      $37,524.52          $37,524.52          $37,524.52
Trustee
David P. Leibowitz,           2200-000               NA           $279.12            $279.12           $279.12
Trustee
International Sureties,       2300-000               NA            $67.84             $67.84            $67.84
Ltd
Green Bank                    2600-000               NA       $3,218.77             $3,218.77         $3,218.77
Office of the Clerk           2700-000               NA           $700.00            $700.00           $700.00
United States
Bankruptcy Court
Lakelaw, Attorney for         3110-000               NA      $21,705.00             $5,000.00         $5,000.00
Trustee
Lakelaw, Attorney for         3120-000               NA       $1,213.71             $1,213.71         $1,213.71
Trustee
Laurie & Brennan              3210-600               NA      $93,333.33          $70,000.00          $70,000.00
LLP, Special Counsel
for Trustee
Laurie and Brennan,           3220-610               NA       $4,818.65             $4,818.65         $4,818.65
Special Counsel for
Trustee
Lois West,                    3410-000               NA       $2,425.50             $2,425.50         $2,425.50
Accountant for
Trustee
Lois West,                    3420-000               NA             $7.00              $7.00              $7.00
Accountant for
Trustee
TOTAL CHAPTER 7 ADMIN. FEES AND                      NA     $165,293.44        $125,255.11          $125,255.11
CHARGES


 EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES
 NONE


 EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

 CLAIM           CLAIMANT           UNIFORM           CLAIMS         CLAIMS            CLAIMS         CLAIMS
NUMBER                             TRAN. CODE      SCHEDULED       ASSERTED          ALLOWED            PAID
     2        Applied                5300-000             $0.00     $13,839.00              $0.00         $0.00
              Communications
              Group
    7A        National               5400-000             $0.00     $22,057.70         $22,057.70     $3,830.84
              Electrical Benefit
              Fund (NEBF)
     7        National               5400-000             $0.00             $0.00           $0.00         $0.00
              Electrical Benefit
              Funk (NEBF)
     10       Illinois               5800-000             $0.00     $17,445.29         $17,445.29         $0.00
              Department of

UST Form 101-7-TDR (10/1/2010)
 Case 15-37840              Doc 163    Filed 04/04/19 Entered 04/04/19 13:18:53           Desc Main
                                        Document     Page 5 of 19

              Revenue
     23       National                5400-000           $0.00           $0.00          $0.00        $0.00
              Electrical Benefit
              Fund (NEBF)
     28       Electrical              5400-000           $0.00      $76,349.43     $76,349.43   $13,259.90
              Insurance
              Trustees
     35       C W Olson &             5300-000           $0.00       $7,633.21      $7,633.21    $7,633.21
              Company
              Illinois                5800-000      $19,000.00           $0.00          $0.00        $0.00
              Department of
              Revenue
TOTAL PRIORITY UNSECURED CLAIMS                     $19,000.00     $137,324.63   $123,485.63    $24,723.95


 EXHIBIT 7 – GENERAL UNSECURED CLAIMS

 CLAIM          CLAIMANT             UNIFORM        CLAIMS         CLAIMS          CLAIMS        CLAIMS
NUMBER                              TRAN. CODE   SCHEDULED       ASSERTED        ALLOWED           PAID
     1        Lightning               7100-000         $0.00      $20,055.00      $20,055.00        $0.00
              Protection
              Systems, LLC
    2-1       Applied                 7100-000         $0.00      $13,839.00      $13,839.00        $0.00
              Communications
              Group
     3        Active Electrical       7100-000         $0.00     $503,858.17     $503,858.17        $0.00
              Supply Company
     4        Consolidated            7100-000         $0.00     $309,015.75     $309,015.75        $0.00
              Electrical
              Distributors Inc.
     5        Acuity, A Mutual        7100-000         $0.00      $17,476.00      $17,476.00        $0.00
              Insurance
              Company
     6        Humana, Inc             7100-000         $0.00       $4,151.85       $4,151.85        $0.00
    7B        National                7100-000         $0.00       $7,423.74       $7,423.74        $0.00
              Electrical Benefit
              Fund (NEBF)
     8        Peak Electric, Inc.     7100-000         $0.00      $23,681.00      $23,681.00        $0.00
     9        Peak Electric, Inc.     7100-000         $0.00      $61,000.00      $61,000.00        $0.00
    10a       Illinois                7300-000         $0.00       $1,812.80       $1,812.80        $0.00
              Department of
              Revenue
     11       Wirtz Rentals Co.       7100-000         $0.00      $14,391.12      $14,391.12        $0.00
     12       Stevenson Crane         7100-000         $0.00       $1,275.00       $1,275.00        $0.00
              Service, Inc.
     13       Fireco, Inc             7100-000         $0.00       $3,275.00       $3,275.00        $0.00
     14       FAAC                    7100-000         $0.00       $8,075.50       $8,075.50        $0.00
              International Inc.
     15       Madison Street          7100-000         $0.00      $20,105.70      $20,105.70        $0.00
              Capital Advisors,
              LLC
UST Form 101-7-TDR (10/1/2010)
 Case 15-37840              Doc 163    Filed 04/04/19 Entered 04/04/19 13:18:53          Desc Main
                                        Document     Page 6 of 19

     16       Nagels North            7100-000          $0.00    $11,756.89     $11,756.89      $0.00
              America, LLC
     17       New United              7100-000          $0.00     $5,952.00      $5,952.00      $0.00
              Inc.Elect.
              Contractor
     18       Affiliated              7100-000          $0.00    $18,511.00     $18,511.00      $0.00
              Customer
              Service, Inc
     19       Pac Van, Inc.           7100-000          $0.00     $6,874.94      $6,874.94      $0.00
     20       American Express        7100-900          $0.00    $14,214.00     $14,214.00      $0.00
              Bank, FSB
     21       Phoenix Business        7100-000          $0.00   $167,425.00    $167,425.00      $0.00
              Solutions, LLC
     22       Cobra Concrete          7100-000          $0.00     $6,560.00      $6,560.00      $0.00
              Cutting Services
              Co
    23A       National                7100-000          $0.00         $0.00          $0.00      $0.00
              Electrical Benefit
              Fund (NEBF)
     24       United Rentals          7100-000          $0.00    $67,755.35     $67,755.35      $0.00
              (North America ),
              Inc.
     26       Burling Builders,       7100-000          $0.00 $1,312,441.00   $1,000,000.00     $0.00
              Inc.
    27A       Interstate              7100-000          $0.00   $215,298.42          $0.00      $0.00
              Electronics
              Company
    28a       Electrical              7100-000          $0.00    $15,269.88     $15,269.88      $0.00
              Insurance
              Trustees
     29       QIS, INC                7100-000          $0.00     $5,509.00      $5,509.00      $0.00
     30       Wight                   7100-000          $0.00 $1,007,791.03          $0.00      $0.00
              Construction
     31       Wight                   7100-000          $0.00   $373,375.31          $0.00      $0.00
              Construction, Inc.
     32       Wight                   7100-000          $0.00 $1,007,791.03          $0.00      $0.00
              Construction
              Services, Inc.
     33       Wight &                 7100-000          $0.00 $1,007,791.03          $0.00      $0.00
              Company
     34       Malko                   7100-000          $0.00   $179,960.28    $179,960.28      $0.00
              Communications
              Services, LLC
    35a       C W Olson &             7100-000          $0.00   $374,526.02    $374,526.02      $0.00
              Company
     36       Golden Eagle            7100-000          $0.00     $2,345.00      $2,345.00      $0.00
              Community Bank
    37a       BHARATI                 7100-000          $0.00   $170,621.52    $170,621.52      $0.00
              BELANI
              Active Electrical       7100-000    $123,869.00         $0.00          $0.00      $0.00

UST Form 101-7-TDR (10/1/2010)
 Case 15-37840               Doc 163    Filed 04/04/19 Entered 04/04/19 13:18:53   Desc Main
                                         Document     Page 7 of 19

              Supply Co.
              ACUITY                   7100-000     $17,000.00     $0.00       $0.00      $0.00
              Affilated                7100-000     $18,000.00     $0.00       $0.00      $0.00
              Customer Service
              American Express         7100-000     $40,000.00     $0.00       $0.00      $0.00
              Applied                  7100-000        $704.00     $0.00       $0.00      $0.00
              Communications
              Group
              Avondale Electric        7100-000          $0.00     $0.00       $0.00      $0.00
              Behan and                7100-000          $0.00     $0.00       $0.00      $0.00
              Company, LTD
              Belani, Nand and         7100-000   $1,270,000.00    $0.00       $0.00      $0.00
              Bharati
              BHFX Digital             7100-000          $0.00     $0.00       $0.00      $0.00
              Imaging
              C. W. Olson &            7100-000          $0.00     $0.00       $0.00      $0.00
              Co.
              CED EFENGEE              7100-000    $152,589.73     $0.00       $0.00      $0.00
              ELECT. SUPPLY
              Chicago Cut              7100-000      $3,472.00     $0.00       $0.00      $0.00
              Concrete Cutting
              Chicago                  7100-000          $0.00     $0.00       $0.00      $0.00
              Enclosures
              Comcast                  7100-000        $294.55     $0.00       $0.00      $0.00
              ComEd                    7100-000          $0.00     $0.00       $0.00      $0.00
              D&B                      7100-000          $0.00     $0.00       $0.00      $0.00
              Darnall Concrete         7100-000          $0.00     $0.00       $0.00      $0.00
              dbHMS                    7100-000      $1,250.00     $0.00       $0.00      $0.00
              DHL EXPRESS              7100-000          $0.00     $0.00       $0.00      $0.00
              USA, Inc
              ELFCO                    7100-000     $17,881.00     $0.00       $0.00      $0.00
              Evergreen Supply         7100-000      $4,209.26     $0.00       $0.00      $0.00
              Company
              Excel LTD, Inc.          7100-000        $490.00     $0.00       $0.00      $0.00
              FedEx                    7100-000          $0.00     $0.00       $0.00      $0.00
              Fireco, Inc.             7100-000      $3,275.00     $0.00       $0.00      $0.00
              Galaxy                   7100-000      $9,855.00     $0.00       $0.00      $0.00
              Enterprises, Inc
              Gary Material            7100-000      $2,345.00     $0.00       $0.00      $0.00
              Supply
              Glory Global             7100-000        $178.00     $0.00       $0.00      $0.00
              Solution
              Golden Eagle             7100-000          $0.00     $0.00       $0.00      $0.00
              Community Bank
              GRAINGER                 7100-000      $1,421.00     $0.00       $0.00      $0.00
              HILTI                    7100-000        $218.25     $0.00       $0.00      $0.00
              Home Depot               7100-000        $772.78     $0.00       $0.00      $0.00
UST Form 101-7-TDR (10/1/2010)
 Case 15-37840             Doc 163    Filed 04/04/19 Entered 04/04/19 13:18:53   Desc Main
                                       Document     Page 8 of 19

              Credit Card
              Services
              HUB Parking            7100-000          $0.00     $0.00       $0.00      $0.00
              Humana                 7100-000          $0.00     $0.00       $0.00      $0.00
              Insurance co.
              IBEW Local 134         7100-000    $260,000.00     $0.00       $0.00      $0.00
              IHC Construction       7100-000     $80,637.00     $0.00       $0.00      $0.00
              Imperial Crane         7100-000          $0.00     $0.00       $0.00      $0.00
              Interstate             7100-000    $130,000.00     $0.00       $0.00      $0.00
              Electronic
              Company
              J&A Sheet Metal        7100-000          $0.00     $0.00       $0.00      $0.00
              Inc.
              Kreykes Electric       7100-000          $0.00     $0.00       $0.00      $0.00
              Magnetic               7100-000          $0.00     $0.00       $0.00      $0.00
              Autocontrol
              Corporation
              Malko                  7100-000    $393,800.00     $0.00       $0.00      $0.00
              Communication
              Services
              MIDCO Electric         7100-000     $19,000.00     $0.00       $0.00      $0.00
              Supply
              Midway West            7100-000       $560.93      $0.00       $0.00      $0.00
              Cage
              Nagels North           7100-000          $0.00     $0.00       $0.00      $0.00
              America
              New United             7100-000          $0.00     $0.00       $0.00      $0.00
              Inc.Elect.
              Contractor
              O'Leary's              7100-000      $8,691.51     $0.00       $0.00      $0.00
              Contractors
              Equip.
              Pac-van Inc            7100-000       $126.80      $0.00       $0.00      $0.00
              Peak Electric, Inc     7100-000     $67,047.73     $0.00       $0.00      $0.00
              Phoenix Business       7100-000    $146,700.00     $0.00       $0.00      $0.00
              Solutions LLC
              Phoenix Fire           7100-000      $5,755.00     $0.00       $0.00      $0.00
              System
              Power Equipment        7100-000     $13,000.00     $0.00       $0.00      $0.00
              Leasing
              Print USA              7100-000       $555.87      $0.00       $0.00      $0.00
              QIS, INC               7100-000     $25,000.00     $0.00       $0.00      $0.00
              QuickBooks             7100-000          $0.00     $0.00       $0.00      $0.00
              Payroll Service
              Raptor Industries,     7100-000     $33,986.00     $0.00       $0.00      $0.00
              Inc.
              Rental Max             7100-000      $3,011.80     $0.00       $0.00      $0.00
              Route 12 Rental        7100-000          $0.00     $0.00       $0.00      $0.00

UST Form 101-7-TDR (10/1/2010)
 Case 15-37840            Doc 163    Filed 04/04/19 Entered 04/04/19 13:18:53           Desc Main
                                      Document     Page 9 of 19

              Sky King Rental       7100-000      $4,573.00          $0.00          $0.00      $0.00
              Stevenson Crane       7100-000      $1,275.00          $0.00          $0.00      $0.00
              Services
              T-Mobile              7100-000          $0.00          $0.00          $0.00      $0.00
              Terrance Electric     7100-000          $0.00          $0.00          $0.00      $0.00
              & Technology Co
              Thompson              7100-000          $0.00          $0.00          $0.00      $0.00
              Rental-
              Bensenville
              Tyco                  7100-000          $0.00          $0.00          $0.00      $0.00
              SimplexGrinnell
              United Rentals        7100-000     $38,223.19          $0.00          $0.00      $0.00
              Inc.
              Vantran               7100-000          $0.00          $0.00          $0.00      $0.00
              VFC                   7100-000     $15,757.00          $0.00          $0.00      $0.00
              WEX BANK              7100-000          $0.00          $0.00          $0.00      $0.00
              Wirtz Rentals Co.     7100-000     $14,480.87          $0.00          $0.00      $0.00
              WOOD DALE             7100-000          $0.00          $0.00          $0.00      $0.00
              ELECT. CONST
TOTAL GENERAL UNSECURED CLAIMS                 $2,930,006.27 $6,981,204.33   $3,056,716.51     $0.00




UST Form 101-7-TDR (10/1/2010)
                                             Case 15-37840              Doc 163     Filed 04/04/19
                                                                                              FORM 1 Entered 04/04/19 13:18:53                                      Desc Main
                                                                                    Document      Page
                                                                          INDIVIDUAL ESTATE PROPERTY    10 ofAND
                                                                                                     RECORD   19 REPORT                                                             Page No:    1              Exhibit 8
                                                                                                      ASSET CASES

Case No.:                    15-37840                                                                                                                     Trustee Name:                               David Leibowitz
Case Name:                   GENEX CORPORATION                                                                                                            Date Filed (f) or Converted (c):            11/05/2015 (f)
For the Period Ending:       2/6/2019                                                                                                                     §341(a) Meeting Date:                       12/02/2015
                                                                                                                                                          Claims Bar Date:                            05/19/2016

                                 1                                              2                             3                                  4                         5                                         6

                        Asset Description                                    Petition/                 Estimated Net Value                   Property                 Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                (Value Determined by                   Abandoned                Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                          Trustee,                  OA =§ 554(a) abandon.           the Estate
                                                                                                     Less Liens, Exemptions,
                                                                                                        and Other Costs)

 Ref. #
1       Amalgamated Bank - business checking                                          $0.00                                    $0.00                                            $0.00                                            FA
        account ending in 1033 for operating
        expenses
2       Amalgamated Bank - business checking                                          $0.00                                    $0.00                                            $0.00                                            FA
        account ending in 1141 for payroll
3       Accounts Receivable - See Exhibit A to the                            $1,951,187.89                         $1,951,187.89                                         $683,583.01                                            FA
        petition for list of companies, persons, and
        amounts due in account receivables.
4       MBE Certificate, City of Chicago                                              $0.00                                    $0.00                                            $0.00                                            FA
5       CMBDC certificate, Minority bas. cert., state                                 $0.00                                    $0.00                                            $0.00                                            FA
        of Wisconsin
6       2003 Ford E150 van, 215,000 miles, fair                                     $915.00                               $915.00                                               $0.00                                            FA
        condition
7       2009 Chevrolet E1500 van, approx 81,000                                  $10,284.00                            $10,284.00                                           $1,500.00                                            FA
        miles
Asset Notes:    Actual model is 2009 Chevrolet HHR - Depressed value due to steering problems, body damage, rust, and an accident indicator on the CARFAX Report; sale approved by
                order dated 03/16/2016 (dkt #82).
8       Computers, desks, chairs, printers, fax                               $7,000.00                             $7,000.00                                             $0.00                                                  FA
        machines, telephone equipment
9       Electrical equipment including drills, saws,                             $40,000.00                            $40,000.00                                               $0.00                                            FA
        wire, pipe, and light fixtures
Asset Notes:     Former employees allegedly removed significant amounts of tools and equipment from premises immediately upon hearing about bankruptcy. Despite demand letter sent to
                 former employees immediately upon case assignment, Trustee was unable to recover the property, most or all of which was subject in any event to the lien held by
                 Amalgamated Bank.
10      2010 Ford van, Vehicle Identification                  (u)                  $0.00                             $5,000.00                                                  $0.00                                           FA
        #1FTNE2EL5AD04206 Purchased 9/25/10
        Current mileage 60,000
Asset Notes:     Updated per amended schedule B filed 12/4/15 (dkt #33). Despite default judgment (in adv. no. 16 A 00013) ordering turnover of van, as well as Trustee's subsequent efforts
                 to implement same, Trustee has been unable to recover the van or its value.
11      Refund of Balance - Home Depot account                   (u)                   $0.00                            $407.35                                               $407.35                                            FA
                                         Case 15-37840       Doc 163   Filed 04/04/19
                                                                                 FORM 1 Entered 04/04/19 13:18:53                             Desc Main
                                                                       Document      Page
                                                             INDIVIDUAL ESTATE PROPERTY    11 ofAND
                                                                                        RECORD   19 REPORT                                                    Page No:    2              Exhibit 8
                                                                                    ASSET CASES

Case No.:                  15-37840                                                                                                 Trustee Name:                               David Leibowitz
Case Name:                 GENEX CORPORATION                                                                                        Date Filed (f) or Converted (c):            11/05/2015 (f)
For the Period Ending:     2/6/2019                                                                                                 §341(a) Meeting Date:                       12/02/2015
                                                                                                                                    Claims Bar Date:                            05/19/2016

                               1                                  2                          3                              4                        5                                         6

                       Asset Description                        Petition/             Estimated Net Value                Property               Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                        Unscheduled            (Value Determined by                Abandoned              Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                     Value                      Trustee,               OA =§ 554(a) abandon.         the Estate
                                                                                    Less Liens, Exemptions,
                                                                                       and Other Costs)

TOTALS (Excluding unknown value)                                                                                                                                              Gross Value of Remaining Assets
                                                                $2,009,386.89                     $2,014,794.24                                    $685,490.36                                        $0.00




Initial Projected Date Of Final Report (TFR):   12/31/2018                  Current Projected Date Of Final Report (TFR):                                /s/ DAVID LEIBOWITZ
                                                                                                                                                         DAVID LEIBOWITZ
                                             Case 15-37840           Doc 163  Filed 04/04/19
                                                                                        FORMEntered
                                                                                                2        04/04/19 13:18:53                         Desc Main
                                                                                                                                                           Page No: 1                  Exhibit 9
                                                                               Document      Page  12 of 19
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                       Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                              Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                     Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                          Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                      Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 2/6/2019                                                                                       Separate bond (if applicable):

       1                2                                   3                                            4                                              5               6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                         Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                         Received From                                                                Tran Code            $                $


02/25/2016            (3)      All-Bry Construction Co                   Account Receivable - All-Bry Construction Co - Orozco     1121-000             $392.64                                     $392.64
02/29/2016                     Green Bank                                Bank Service Fee                                          2600-000                                   $0.08                 $392.56
03/22/2016            (3)      K. R. Miller Contractors, Inc.            Account Receivable - K. R. Miller Contractors, Inc. -     1121-000          $13,348.20                                 $13,740.76
                                                                         Grant Park BMX/Skate Park
03/28/2016            (7)      W.O.C, Inc.                               Sale of Chevy HHR Van                                     1129-000           $1,500.00                                 $15,240.76
03/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                   $7.12             $15,233.64
04/29/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $24.58              $15,209.06
05/03/2016            (3)      Kay and Associates                        Account Receivable - Kay and Associates                   1121-000           $2,835.00                                 $18,044.06
05/31/2016            (3)      Kay and Associates                        Account Receivable - Kay and Associates                   1121-000           $2,216.25                                 $20,260.31
                                                                         KYTL-02 4/1/2016
05/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $27.88              $20,232.43
06/30/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $31.59              $20,200.84
07/29/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $32.59              $20,168.25
08/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $32.54              $20,135.71
09/30/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $33.54              $20,102.17
10/07/2016            (11)     Citibank NA                               Refund of Balance - Home Depot Account                    1290-000             $407.35                                 $20,509.52
10/17/2016            (3)      Concourse Hotel                           Account Receivable - Concourse Hotel - Madison            1121-000             $270.00                                 $20,779.52
                                                                         Concourse
10/31/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $30.96              $20,748.56
11/07/2016           3001      Laurie and Brennan                        Payment of Retainer to Laurie & Brennan - docket #110     3210-600                             $10,000.00              $10,748.56
11/30/2016                     Green Bank                                Bank Service Fee                                          2600-000                                 $23.55              $10,725.01
12/07/2016            (3)      HUB Parking Technology USA, Inc.          Account Receivable - Hub Parking settlement - docket      1121-000          $16,000.00                                 $26,725.01
                                                                         #108
12/07/2016            (3)      Kay and Associates                        Account Receivable - Kay and Associates - Nettlehorest    1121-000             $348.75                                 $27,073.76
12/07/2016            (3)      Laurie & Brennan                          Account Receivable - Wight Settlement Part 1 of 3 -       1121-000         $171,254.13                               $198,327.89
                                                                         Global Settlement of G & A Kedzie Senior Center, John
                                                                         Hancock HS, and Al Raby School




                                                                                                                                  SUBTOTALS          $208,572.32        $10,244.43
                                             Case 15-37840                 Doc 163  Filed 04/04/19
                                                                                              FORMEntered
                                                                                                      2        04/04/19 13:18:53                           Desc Main
                                                                                                                                                                   Page No: 2                  Exhibit 9
                                                                                     Document      Page  13 of 19
                                                                               CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                               Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                                      Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                             Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                                  Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                              Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 2/6/2019                                                                                               Separate bond (if applicable):

       1                2                                    3                                                 4                                                5               6                       7

   Transaction       Check /                               Paid to/                   Description of Transaction                           Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                            Received From                                                                     Tran Code            $                $


12/09/2016            (3)      Clerk of Circuit Court Cook County              Account Receivable - Wight Settlement Part 2 of 3 -         1121-000         $292,334.75                               $490,662.64
                                                                               Global Settlement of G & A Kedzie Senior Center, John
                                                                               Hancock HS, and Al Raby School
12/09/2016            (3)      Dorothy Brown - Clerk of Circuit Court          Account Receivable - Wight Settlement Part 3 of 3 -         1121-000          $61,476.48                               $552,139.12
                                                                               Global Settlement of G & A Kedzie Senior Center, John
                                                                               Hancock HS, and Al Raby School
12/12/2016           3002      Active Electrical Supply Company                Mechanic's Lien Settlement - Wight/Kedzie (Active           4220-000                             $120,000.00           $432,139.12
                                                                               Electrical Supply Company) - docket #112
12/12/2016           3003      Consolidated Electrical Distributors Inc.       Mechanic's Lien Settlement - Wight/Kedzie (CED) -           4220-000                              $30,000.00           $402,139.12
                                                                               docket #112
12/12/2016           3004      Raptor Industries, Inc.                         [VOID - Change Payee] - Mechanic's Lien Settlement -        4220-003                              $11,000.00           $391,139.12
                                                                               Wight/Kedzie (Raptor) - docket #112
12/12/2016           3005      Interstate Electronics Company                  Mechanic's Lien Settlement - Wight/Kedzie (Interstate       4220-000                              $15,000.00           $376,139.12
                                                                               Electronics) - docket #112
12/22/2016           3004      VOID: Raptor Industries, Inc.                   [VOID - Change Payee] - Mechanic's Lien Settlement -        4220-003                             ($11,000.00)          $387,139.12
                                                                               Wight/Kedzie (Raptor) - docket #112
12/22/2016           3006      Raptor Industries, Inc. and                     [Paid to Raptor and Christopher Kreid & Assoc.]             4220-000                              $11,000.00           $376,139.12
                                                                               Mechanic's Lien Settlement - Wight/Kedzie (Raptor) -
                                                                               docket #112
12/22/2016           3007      Interstate Electronics                          Mechanic's Lien Settlement - Wight/Hancock (Interstate      4220-000                              $45,000.00           $331,139.12
                                                                               Electronics) - docket #112
12/22/2016           3008      Peak Electric Inc.                              Mechanic's Lien Settlement - Wight/Hancock (Peak            4220-000                              $11,500.00           $319,639.12
                                                                               Electric, Inc.) - docket #112
12/22/2016           3009      Phoenix Business Solutions, LLC                 Mechanic's Lien Settlement - Wight/Hancock (Phoenix) -      4220-000                              $50,000.00           $269,639.12
                                                                               docket #112
12/23/2016            (3)      SP+ (Standard Parking)                          Account Receivable - SP Plus Settlement - O'Hare &          1121-000          $32,287.07                               $301,926.19
                                                                               Midway Subcontracts - docket #122
12/27/2016                     Transfer To: #*********4002                     Contribution to GUC fund from funds collected as of         9999-000                              $20,501.89           $281,424.30
                                                                               12/27/2016 - per cash collateral order filed May 4, 2016
                                                                               (dkt #95)


                                                                                                                                          SUBTOTALS          $386,098.30       $303,001.89
                                             Case 15-37840           Doc 163  Filed 04/04/19
                                                                                        FORMEntered
                                                                                                2        04/04/19 13:18:53                          Desc Main
                                                                                                                                                            Page No: 3                   Exhibit 9
                                                                               Document      Page  14 of 19
                                                                         CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                        Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                               Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                      Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                       Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 2/6/2019                                                                                        Separate bond (if applicable):

       1                2                                    3                                           4                                               5               6                       7

   Transaction       Check /                            Paid to/                Description of Transaction                          Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                                 Tran Code            $                $


12/27/2016           3010      Laurie & Brennan LLP                      Payment to Laurie & Brennan - First Interim Fee App -      3210-600                              $45,000.00            $236,424.30
                                                                         docket #115 (net of contribution to GUC fund, per cash
                                                                         collateral order - docket #95)
12/27/2016           3011      Amalgamated Bank of Chicago               Payment of portion of secured claim per cash collateral    4210-000                             $228,011.30                 $8,413.00
                                                                         order (docket #95) and order authorizing payment
                                                                         (docket #123)
12/28/2016            (3)      Chicago Housing Authority                 Account Receivable - Chicago Housing Authority -           1121-000          $32,888.49                                 $41,301.49
                                                                         Pan-Oceanic Engineering
12/30/2016                     Green Bank                                Bank Service Fee                                           2600-000                                  $502.70            $40,798.79
01/30/2017            (3)      Burling Builders                          Account Receivable - settlement re ComEd project, per      1121-000          $50,000.00                                 $90,798.79
                                                                         order dated 12/21/2016 (dkt #121)
01/31/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $113.26            $90,685.53
02/09/2017           3012      International Sureties, Ltd               2017 Bond Payment (VOID - amount incorrect)                2300-003                                  $127.61            $90,557.92
02/09/2017           3012      VOID: International Sureties, Ltd         Void of Check# 3012                                        2300-003                                 ($127.61)           $90,685.53
02/09/2017           3013      International Sureties, Ltd               2017 Bond Payment (Bond #016073584)                        2300-000                                   $42.46            $90,643.07
02/28/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $132.14            $90,510.93
03/31/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $155.48            $90,355.45
04/28/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $131.69            $90,223.76
05/18/2017            (3)      IHC Construction Companies LLC            Account receivable - IHC - settlement re Oriole project    1121-000           $5,000.00                                 $95,223.76
                                                                         (per dkt #133)
05/31/2017                     Green Bank                                Bank Service Fee                                           2600-000                                  $148.97            $95,074.79
06/15/2017           3014      BHARATI BELANI                            Payment of secured claim pursuant to settlement order      4210-000                              $25,000.00             $70,074.79
                                                                         dated 06/08/2017 (dkt #137)
06/23/2017                     Transfer To: #*********4002               Contribution to GUC Fund pursuant to cash collateral       9999-000                                 $2,831.44           $67,243.35
                                                                         order filed May 4, 2016 (dkt #95)
06/23/2017           3015      Laurie and Brennan                        Payment of attorney's fees per court order dated           3210-600                              $15,000.00             $52,243.35
                                                                         11/30/2016 (dkt #115) (net of contribution to GUC Fund,
                                                                         per cash collateral order, dkt #95)
06/23/2017           3016      Laurie and Brennan                        duplicate voided                                           3210-603                              $15,000.00             $37,243.35
06/26/2017           3016      VOID: Laurie and Brennan                  duplicate check voided                                     3210-603                             ($15,000.00)            $52,243.35
                                                                                                                                   SUBTOTALS          $87,888.49        $317,069.44
                                             Case 15-37840               Doc 163   Filed 04/04/19
                                                                                             FORMEntered
                                                                                                     2        04/04/19 13:18:53                      Desc Main
                                                                                                                                                             Page No: 4                   Exhibit 9
                                                                                    Document      Page  15 of 19
                                                                              CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                         Trustee Name:                      David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                                Bank Name:                         Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                       Checking Acct #:                  ******4001
Co-Debtor Taxpayer ID #:                                                                                                            Account Title:                    Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                        Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                 2/6/2019                                                                                         Separate bond (if applicable):

       1                2                                    3                                                4                                           5               6                       7

   Transaction       Check /                            Paid to/                     Description of Transaction                      Uniform           Deposit       Disbursement              Balance
      Date            Ref. #                         Received From                                                                  Tran Code            $                $


06/30/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                  $156.89            $52,086.46
07/31/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                   $82.79            $52,003.67
08/31/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                   $83.91            $51,919.76
09/29/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                   $83.78            $51,835.98
10/31/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                   $80.94            $51,755.04
11/30/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                   $80.82            $51,674.22
12/29/2017                     Green Bank                                     Bank Service Fee                                       2600-000                                   $83.38            $51,590.84
01/31/2018                     Green Bank                                     Bank Service Fee                                       2600-000                                   $83.25            $51,507.59
02/07/2018           3017      International Sureties, Ltd                    2018 Bond Payment (Bond# 016073584)                    2300-000                                   $25.38            $51,482.21
02/28/2018                     Green Bank                                     Bank Service Fee                                       2600-000                                   $75.07            $51,407.14
03/22/2018            (3)      Advocate Health Care                           Account Receivable - Advocate                          1121-000           $1,881.25                                 $53,288.39
03/22/2018            (3)      Advocate Health Care                           Account Receivable - Advocate                          1121-000           $1,050.00                                 $54,338.39
03/30/2018                     Green Bank                                     Bank Service Fee                                       2600-000                                   $86.99            $54,251.40
04/30/2018                     Green Bank                                     Bank Service Fee                                       2600-000                                   $81.89            $54,169.51
05/31/2018                     Green Bank                                     Bank Service Fee                                       2600-000                                   $87.41            $54,082.10
06/29/2018                     Green Bank                                     Bank Service Fee                                       2600-000                                   $87.27            $53,994.83
01/03/2019                     Transfer From: #*********4002                                                                         9999-000          $22,697.62                                 $76,692.45
01/03/2019           3018      Office of the Clerk United States Bankruptcy   Claim #: ; Amount Claimed: $700.00; Distribution       2700-000                                  $700.00            $75,992.45
                               Court                                          Dividend: 100.00%;
01/03/2019           3019      David P. Leibowitz                             Trustee Expenses                                       2200-000                                  $279.12            $75,713.33
01/03/2019           3020      David P. Leibowitz                             Trustee Compensation                                   2100-000                             $37,524.52              $38,188.81
01/03/2019           3021      Lakelaw                                        Claim #: ; Amount Claimed: $21,705.00; Distribution    3110-000                                 $5,000.00           $33,188.81
                                                                              Dividend: 100.00%;
01/03/2019           3022      Lakelaw                                        Claim #: ; Amount Claimed: $1,213.71; Distribution     3120-000                                 $1,213.71           $31,975.10
                                                                              Dividend: 100.00%;
01/03/2019           3023      Laurie and Brennan                             Claim #: ; Amount Claimed: $4,818.65; Distribution     3220-610                                 $4,818.65           $27,156.45
                                                                              Dividend: 100.00%;
01/03/2019           3024      Lois West                                      Claim #: ; Amount Claimed: $2,425.50; Distribution     3410-000                                 $2,425.50           $24,730.95
                                                                              Dividend: 100.00%;
                                                                                                                                    SUBTOTALS          $25,628.87         $53,141.27
                                            Case 15-37840                Doc 163  Filed 04/04/19
                                                                                            FORMEntered
                                                                                                    2        04/04/19 13:18:53                                    Desc Main
                                                                                                                                                                          Page No: 5                       Exhibit 9
                                                                                   Document      Page  16 of 19
                                                                             CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                          15-37840                                                                                                      Trustee Name:                         David Leibowitz
 Case Name:                        GENEX CORPORATION                                                                                             Bank Name:                            Green Bank
Primary Taxpayer ID #:             **-***2813                                                                                                    Checking Acct #:                      ******4001
Co-Debtor Taxpayer ID #:                                                                                                                         Account Title:                        Genex Corporation, Debtor
For Period Beginning:              11/5/2015                                                                                                     Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                 2/6/2019                                                                                                      Separate bond (if applicable):

       1                2                                  3                                                4                                                          5                   6                       7

   Transaction       Check /                           Paid to/                     Description of Transaction                                    Uniform           Deposit          Disbursement               Balance
      Date            Ref. #                        Received From                                                                                Tran Code            $                   $


01/03/2019           3025      Lois West                                     Claim #: ; Amount Claimed: $7.00; Distribution                       3420-000                                        $7.00            $24,723.95
                                                                             Dividend: 100.00%;
01/03/2019           3026      National Electrical Benefit Fund (NEBF)       Claim #: 7; Amount Claimed: $22,057.70; Distribution                 5400-000                                     $3,830.84           $20,893.11
                                                                             Dividend: 17.37%;
01/03/2019           3027      Electrical Insurance Trustees                 Claim #: 28; Amount Claimed: $76,349.43; Distribution                5400-000                                 $13,259.90                  $7,633.21
                                                                             Dividend: 17.37%;
01/03/2019           3028      C W Olson & Company                           Claim #: 35; Amount Claimed: $7,633.21; Distribution                 5300-000                                     $7,633.21                  $0.00
                                                                             Dividend: 100.00%;

                                                                                               TOTALS:                                                              $708,187.98           $708,187.98                     $0.00
                                                                                                   Less: Bank transfers/CDs                                          $22,697.62            $23,333.33
                                                                                               Subtotal                                                             $685,490.36           $684,854.65
                                                                                                   Less: Payments to debtors                                              $0.00                 $0.00
                                                                                               Net                                                                  $685,490.36           $684,854.65



                     For the period of 11/5/2015 to 2/6/2019                                                                  For the entire history of the account between 02/25/2016 to 2/6/2019

                     Total Compensable Receipts:                             $685,490.36                                      Total Compensable Receipts:                               $685,490.36
                     Total Non-Compensable Receipts:                               $0.00                                      Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                           $685,490.36                                      Total Comp/Non Comp Receipts:                             $685,490.36
                     Total Internal/Transfer Receipts:                        $22,697.62                                      Total Internal/Transfer Receipts:                          $22,697.62


                     Total Compensable Disbursements:                        $684,854.65                                      Total Compensable Disbursements:                          $684,854.65
                     Total Non-Compensable Disbursements:                          $0.00                                      Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                      $684,854.65                                      Total Comp/Non Comp Disbursements:                        $684,854.65
                     Total Internal/Transfer Disbursements:                   $23,333.33                                      Total Internal/Transfer Disbursements:                     $23,333.33
                                            Case 15-37840         Doc 163  Filed 04/04/19
                                                                                     FORMEntered
                                                                                             2        04/04/19 13:18:53                        Desc Main
                                                                                                                                                       Page No: 6                  Exhibit 9
                                                                            Document      Page  17 of 19
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
 Case No.                         15-37840                                                                                    Trustee Name:                      David Leibowitz
 Case Name:                       GENEX CORPORATION                                                                           Bank Name:                         Green Bank
Primary Taxpayer ID #:            **-***2813                                                                                  Checking Acct #:                  ******4002
Co-Debtor Taxpayer ID #:                                                                                                      Account Title:                     Unsecured Creditors Carveout
                                                                                                                                                                 Account
For Period Beginning:             11/5/2015                                                                                   Blanket bond (per case limit):     $5,000,000.00
For Period Ending:                2/6/2019                                                                                    Separate bond (if applicable):

       1                2                               3                                            4                                              5               6                      7

   Transaction       Check /                         Paid to/                Description of Transaction                        Uniform           Deposit       Disbursement             Balance
      Date            Ref. #                      Received From                                                               Tran Code            $                $


12/27/2016                     Transfer From: #*********4001          Contribution to unsecured creditors' fund from moneys    9999-000          $20,501.89                                $20,501.89
                                                                      collected as of 12/27/2016, pursuant to carve-out
                                                                      provisions of cash collateral order (dkt #95)
12/30/2016                     Green Bank                             Bank Service Fee                                         2600-000                                   $5.33            $20,496.56
01/31/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $33.07            $20,463.49
02/28/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $29.82            $20,433.67
03/31/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $35.10            $20,398.57
04/28/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $29.73            $20,368.84
05/31/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $32.86            $20,335.98
06/23/2017                     Transfer From: #*********4001          Contribution to GUC Fund pursuant to terms of cash       9999-000           $2,831.44                                $23,167.42
                                                                      collateral order (dkt #95)
06/30/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $35.34            $23,132.08
07/31/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $34.91            $23,097.17
08/31/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $37.27            $23,059.90
09/29/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $37.21            $23,022.69
10/31/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $35.95            $22,986.74
11/30/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $35.89            $22,950.85
12/29/2017                     Green Bank                             Bank Service Fee                                         2600-000                                  $37.03            $22,913.82
01/31/2018                     Green Bank                             Bank Service Fee                                         2600-000                                  $36.97            $22,876.85
02/28/2018                     Green Bank                             Bank Service Fee                                         2600-000                                  $33.34            $22,843.51
03/30/2018                     Green Bank                             Bank Service Fee                                         2600-000                                  $38.05            $22,805.46
04/30/2018                     Green Bank                             Bank Service Fee                                         2600-000                                  $34.42            $22,771.04
05/31/2018                     Green Bank                             Bank Service Fee                                         2600-000                                  $36.74            $22,734.30
06/29/2018                     Green Bank                             Bank Service Fee                                         2600-000                                  $36.68            $22,697.62
01/03/2019                     Transfer To: #*********4001                                                                     9999-000                              $22,697.62                   $0.00




                                                                                                                              SUBTOTALS          $23,333.33         $23,333.33
                                           Case 15-37840          Doc 163  Filed 04/04/19
                                                                                     FORMEntered
                                                                                             2        04/04/19 13:18:53                             Desc Main
                                                                                                                                                            Page No: 7                     Exhibit 9
                                                                            Document      Page  18 of 19
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                          15-37840                                                                                         Trustee Name:                         David Leibowitz
Case Name:                        GENEX CORPORATION                                                                                Bank Name:                            Green Bank
Primary Taxpayer ID #:            **-***2813                                                                                       Checking Acct #:                      ******4002
Co-Debtor Taxpayer ID #:                                                                                                           Account Title:                        Unsecured Creditors Carveout
                                                                                                                                                                         Account
For Period Beginning:             11/5/2015                                                                                        Blanket bond (per case limit):        $5,000,000.00
For Period Ending:                2/6/2019                                                                                         Separate bond (if applicable):

      1                 2                                3                                          4                                                      5                 6                     7

  Transaction        Check /                         Paid to/               Description of Transaction                              Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                                    Tran Code            $                   $


                                                                                      TOTALS:                                                            $23,333.33          $23,333.33                   $0.00
                                                                                          Less: Bank transfers/CDs                                       $23,333.33          $22,697.62
                                                                                      Subtotal                                                                $0.00             $635.71
                                                                                          Less: Payments to debtors                                           $0.00               $0.00
                                                                                      Net                                                                     $0.00             $635.71



                     For the period of 11/5/2015 to 2/6/2019                                                    For the entire history of the account between 12/27/2016 to 2/6/2019

                     Total Compensable Receipts:                           $0.00                                Total Compensable Receipts:                                     $0.00
                     Total Non-Compensable Receipts:                       $0.00                                Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                         $0.00                                Total Comp/Non Comp Receipts:                                   $0.00
                     Total Internal/Transfer Receipts:                $23,333.33                                Total Internal/Transfer Receipts:                          $23,333.33


                     Total Compensable Disbursements:                    $635.71                                Total Compensable Disbursements:                              $635.71
                     Total Non-Compensable Disbursements:                  $0.00                                Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:                  $635.71                                Total Comp/Non Comp Disbursements:                            $635.71
                     Total Internal/Transfer Disbursements:           $22,697.62                                Total Internal/Transfer Disbursements:                     $22,697.62
                                           Case 15-37840          Doc 163  Filed 04/04/19
                                                                                     FORMEntered
                                                                                             2        04/04/19 13:18:53                       Desc Main
                                                                                                                                                      Page No: 8                     Exhibit 9
                                                                            Document      Page  19 of 19
                                                                      CASH RECEIPTS AND DISBURSEMENTS RECORD
Case No.                         15-37840                                                                                    Trustee Name:                         David Leibowitz
Case Name:                       GENEX CORPORATION                                                                           Bank Name:                            Green Bank
Primary Taxpayer ID #:           **-***2813                                                                                  Checking Acct #:                      ******4002
Co-Debtor Taxpayer ID #:                                                                                                     Account Title:                        Unsecured Creditors Carveout
                                                                                                                                                                   Account
For Period Beginning:            11/5/2015                                                                                   Blanket bond (per case limit):        $5,000,000.00
For Period Ending:               2/6/2019                                                                                    Separate bond (if applicable):

      1                 2                                3                                           4                                             5                   6                     7

  Transaction        Check /                         Paid to/                Description of Transaction                       Uniform           Deposit          Disbursement             Balance
     Date             Ref. #                      Received From                                                              Tran Code            $                   $




                                                                                                                                                                           NET              ACCOUNT
                                                                                       TOTAL - ALL ACCOUNTS                           NET DEPOSITS                    DISBURSE             BALANCES

                                                                                                                                              $685,490.36           $685,490.36                     $0.00




                     For the period of 11/5/2015 to 2/6/2019                                              For the entire history of the case between 11/05/2015 to 2/6/2019

                     Total Compensable Receipts:                      $685,490.36                         Total Compensable Receipts:                               $685,490.36
                     Total Non-Compensable Receipts:                        $0.00                         Total Non-Compensable Receipts:                                 $0.00
                     Total Comp/Non Comp Receipts:                    $685,490.36                         Total Comp/Non Comp Receipts:                             $685,490.36
                     Total Internal/Transfer Receipts:                 $46,030.95                         Total Internal/Transfer Receipts:                          $46,030.95


                     Total Compensable Disbursements:                 $685,490.36                         Total Compensable Disbursements:                          $685,490.36
                     Total Non-Compensable Disbursements:                   $0.00                         Total Non-Compensable Disbursements:                            $0.00
                     Total Comp/Non Comp Disbursements:               $685,490.36                         Total Comp/Non Comp Disbursements:                        $685,490.36
                     Total Internal/Transfer Disbursements:            $46,030.95                         Total Internal/Transfer Disbursements:                     $46,030.95




                                                                                                                          /s/ DAVID LEIBOWITZ
                                                                                                                          DAVID LEIBOWITZ
